UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Address of principal executive offices) (Zip Code) (514) 448-1508 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 249,290,000 common shares issued and outstanding as of August 7, 2013. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURES 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited condensed consolidated interim financial statements for the three month period ended April 30, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 (Unaudited) Index Condensed Consolidated Balance Sheets F–1 Condensed Consolidated Statements of Operations F–2 Condensed Consolidated Statements of Cash Flows F–3 Notes to the Condensed Consolidated Financial Statements F–4 4 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, January 31, ASSETS Total Assets $– $ – LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 78,665 $ 73,454 Advances 242,625 242,625 Due to related parties 46,694 41,305 Derivative liability 38,379 86,518 Convertible debt 24,050 48,750 Total Liabilities 430,413 492,652 Stockholders’ Deficit Common stock, 250,000,000 shares authorized, $0.001 par value; 249,290,000 and 211,290,000 shares issued and outstanding at April 30, 2013 and January 31, 2013, respectively 249,290 211,290 Additional paid-in capital 1,459,962 1,433,890 Deficit accumulated during the development stage (53,843) (53,843) Deficit accumulated during the exploration stage (2,085,822) (2,083,989) Total Stockholders’ Deficit (430,413) (492,652) Total Liabilities and Stockholders’ Deficit $– $– The accompanying notes are an integral part of these consolidated financial statements F-1 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended From January 3, April 30, 2008 (Inception) to April 30, 2013 Operating Expenses General and administrative 8,712 34,060 232,422 Exploration costs – – 7,149 Impairment loss on mineral properties – 1,438,750 1,725,550 Total Operating Expenses 8,712 1,472,810 1,965,121 Other (Income) Expenses (Gain) loss on derivative liability (8,767) – 45,728 Accretion of discount on convertible debt – – 37,500 Amortization of deferred financing costs – – 2,500 Interest expense 1,888 – 34,973 Total Other (Income) Expenses (6,879) – 120,701 Loss From Continuing Operations (1,833) (1,472,810) (2,085,822) Loss from Discontinued Operations – – (53,843) Net Loss $(1,833) $ (1,472,810) $(2,139,665) Net Loss Per Share Continuing Operations $(0.00) $ (0.01) Discontinued Operations $(0.00) $(0.00) Net Loss Per Share – Basic and Diluted $(0.00) $(0.01) Weighted Average Shares Outstanding – Basic and Diluted 231,784,000 194,329,000 The accompanying notes are an integral part of these consolidated financial statements F-2 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended From January 3, April 30, 2008 (Inception) to April 30, 2013 Cash Flows from Operating Activities Net loss $(1,833) $(1,472,810) $(2,139,665) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on intangible asset, related to discontinued operations – – 6,000 Impairment loss on mineral properties – 1,438,750 1,725,550 Change in fair value of derivative liability (8,767) – 45,728 Amortization of deferred financing costs – – 2,500 Accretion of discount on convertible note – – 37,500 Interest on convertible note – – 29,803 Changes in operating assets and liabilities: Accounts payable and accrued liabilities 5,211 4,935 78,665 Net Cash Used in Operating Activities (5,389) (29,125) (213,919) Cash Flows from Investing Activities Payments to acquire mineral properties – (60,000) (160,000) Acquisition of intangible asset – – (6,000) Net Cash Used in Investing Activities – (60,000) (166,000) Cash Flows from Financing Activities Deferred financing costs – – (2,500) Proceeds from advances – 97,625 242,625 Due to related parties 5,389 (5,000) 46,694 Proceeds from issuance of convertible debt – – 37,500 Proceeds from the issuance of common stock, related to discontinued operations – – 55,600 Net Cash Provided by Financing Activities 5,389 92,625 379,919 Increase in Cash – 3,500 – Cash - Beginning of Period – 490 – Cash - End of Period $– $3,990 $– Supplemental Information: Interest paid $ – $– $ – Income taxes paid $– $– $ – Supplemental disclosure of noncash investing and financing activities: Common stock issued for mineral properties $– $1,378,750 $1,565,550 Common stock issued upon conversion of convertible note $ 24,700 $ – $ 32,200 The accompanying notes are an integral part of these consolidated financial statements F-3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company)
